DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 11, 2020.
Claims 1-20 are pending in this action. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a computer-implemented method/system for assisting meeting participants via conversation loop detection and resolution using conversation visual representations and time-related topic usage. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “updating, by the computer, a visual representation of the conversation between the set of participating entities within a dashboard when one or more of a first predefined set of triggers are activated based on the monitoring of the conversation; detecting, by the computer, a conversation loop in the conversation between the set of participating entities when one or more of a second predefined set of triggers are activated based on the monitoring of the conversation and the updating of the visual representation of the conversation within the dashboard; retrieving, by the computer, support materials that provide support for resolving the conversation loop from at least one of local sources 
	The close prior art of record, Patent Application Publication US 2011/0010173 of Scott et al. discloses, “a computerized system for advising one communicant in electronic communication between two or more communicants has apparatus monitoring and recording interaction between the communicants, software executing from a machine- readable medium and providing analytics, the software functions including rendering speech into text, and analyzing the rendered text for topics, performing communicant verification, and detecting changes in communicant emotion. Advice is offered to the one communicant during the interaction, based on results of the analytics”.
	Patent Application Publication US 2018/0122111 of Silva et al. discloses, “non-limiting examples of the present disclosure describe examples of data visualization, where data visualization representations may be generated to visually represent aggregated data for a service from the perspective of a user. The data visualization representation aggregates data of the service into points of interest that provide user-centric perspectives of the service data. Points of interest may comprise but not limited to: individual data streams, channels pertaining to groups and/or teams that a user is associated with, messages, postings, mentions, chats/conversations, emails, meetings/events, social networking connections, documents, task items, reminders, data storage and media content, among other examples. An exemplary data visualization representation is designed to organize a large volume of service data for 
	However, prior art of record fails to teach or fairly suggest the claimed combinations of features, “updating, by the computer, a visual representation of the conversation between the set of participating entities within a dashboard when one or more of a first predefined set of triggers are activated based on the monitoring of the conversation; detecting, by the computer, a conversation loop in the conversation between the set of participating entities when one or more of a second predefined set of triggers are activated based on the monitoring of the conversation and the updating of the visual representation of the conversation within the dashboard; retrieving, by the computer, support materials that provide support for resolving the conversation loop from at least one of local sources including a knowledgebase and remote sources including websites; and displaying, by the computer, the support materials in the dashboard along with an input section for the set of participating entities to indicate a consensus for resolving the conversation loop”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
January 27, 2022		


/ABUL K AZAD/Primary Examiner, Art Unit 2656